DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 09/09/2022 regarding claims 1-5 is fully considered. Of the above claims, claims 1-3 and 5 have been amended.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura (US 2017/0126916 A1).
Miura teaches the following claimed limitations:
Regarding claim 1, a recording device (multifunction device 1, FIGs. 12-14) comprising:
a first cover (scanner 8, FIGs. 12-14) configured to be movable with respect to a recording unit (the scanner 8 is configured to pivot between a first position and a second position, the printer 7 includes an image forming unit 5, [0030]-[0032], FIG. 12-14) configured to perform recording on a recording medium (the image forming unit 5 is configured to form an image onto a recording sheet, [0032]), the first cover being configured to move to a first open position for opening a space where the recording medium, on which recording is to be performed by the recording unit, is transported (scanner 8 in open position, FIGs. 12-14), and to a first closed position for closing the space (scanner 8 in closed position, FIGs. 12-14); and
a second cover movable with respect to the first cover (cover unit 9, FIGs. 12-14), wherein
a movement direction of the first cover and a movement direction of the second cover, with respect to the recording unit, include a same directional component (both scanner 8 and cover unit 9 rotate clockwise and counter-clockwise, FIGs. 12-14), and
a first coupling portion configured to couple the first cover and the second cover is provided (the second lock mechanism 200 shifts into a second operative state and restricts pivoting of the cover unit 9 relative to the scanner 8, [0092], FIGs. 12-14), such that when the first cover and the second cover are coupled by the first coupling portion, the second cover is prevented from being movable with respect to the first cover (second operative state, FIG. 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US 2017/0126916 A1) in view of Shirota et al. (US 2017/0361634 A1).
Miura teaches the following claimed limitations:
Regarding claim 2, the second cover is configured to pivot about an axis with respect to the first cover (the cover unit 9 is connected to the scanner 8 so as to be pivotable about a second axis X2 extending in the right-left direction, [0029], FIGs. 12-14), and move to a second open position for opening a space where an imaging element is provided configured to read a medium to be read positioned between the first cover and the second cover (when the reading sensor 3S reads an image of a stationary document, the support surface 81A supports the document from below, [0045], FIG. 14), and to a second closed position for closing the space (FIG. 13).
Miura does not teach the following claimed limitations:
Further regarding claim 2, the axis is a support shaft, and
a holding mechanism configured to hold the second cover in the second open position is provided.
Shirota et al. teach the following claimed limitations:
Further regarding claim 2, the axis is a support shaft (the document cover 158 is connected to be capable of tilting due to the hinge 160 with respect to the main body portion 54, tilting shafts 160a, [0186]-[0187], FIGs. 22-23) for the purpose of allowing the cover to stably pivot, and
a holding mechanism configured to hold the second cover in the second open position is provided (the top surface 58a of the document cover 158 and the front surface side end portion of the medium supply port cover 124 come into contact, FIG. 36, [0208]) for the purpose of maintaining the cover at a fixed position.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the axis is a support shaft; a holding mechanism configured to hold the second cover in the second open position is provided, as taught by Shirota et al., into Miura for the purposes of allowing the cover to stably pivot and maintaining the cover at a fixed position.
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter of claim 3 is the inclusion of the limitations of the recording device, according to claims 1-2, that include the medium to be read is configured to be transported while being sandwiched between a first roller provided at an upper surface of the first cover and a second roller provided at a lower surface of the second cover.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claims 4-5 is the inclusion of the limitations of the recording device, according to claims 1-2, that include a second coupling portion configured to couple the first cover and the second cover, wherein the first coupling portion is provided on one outward side of a transport path on which the medium to be read is transported, the second coupling portion is provided on another outward side of the transport path, and a first operating portion configured to switch the first coupling portion between a coupled state and an uncoupled state, and a second operating portion configured to switch the second coupling portion between a coupled state and an uncoupled state are provided.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






13 October 2022
/KENDRICK X LIU/Examiner, Art Unit 2853     

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853